Citation Nr: 1201333	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  11-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945, so during World War II.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2011, however, because the claim required further development before being decided on appeal, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  The remand of the claim was for interpretation of the results of a private audiogram the Veteran had undergone in February 2011 under the direction of P.T.F., M.D. (ear, nose and throat (ENT) specialist), so since his VA compensation examination in August 2010.  And failing that, he was to be reexamined in light of this additional evidence from February 2011.

Later in August 2011, pursuant to this remand directive, a VA compensation examiner reassessed the severity of the Veteran's hearing loss in terms of the requirements of 38 C.F.R. §§ 4.85 and 4.86 and in a format permitting the Board to determine whether a higher rating is warranted for this disability.

After considering this additional VA examiner's opinion, the AMC issued a supplemental statement of the case (SSOC) in November 2011 continuing to deny a rating higher than 40 percent for the Veteran's bilateral hearing loss.  So this claim is again before the Board.



FINDINGS OF FACT

1.  The most recent August 2011 VA compensation examiner determined the Veteran has level VII hearing loss in each ear, so bilaterally.

2.  When earlier examined by VA in August 2010, so the prior year, the Veteran had level IX hearing loss in his right ear and level IV hearing loss in his left ear.


CONCLUSION OF LAW

Given the results of these hearing evaluations, the criteria are not met for a rating higher than 40 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of a January 2010 letter to the Veteran informing him of the evidence required to substantiate his 
increased-rating claim, also apprising him of his and VA's respective responsibilities in obtaining the evidence and information needed to substantiate this claim.  The letter was sent prior to the initial adjudication of his claim in March 2010, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And, in compliance with Dingess, the letter apprised him of the downstream disability rating and effective date elements of his claim.  Thus, he has received all required notice concerning his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His hearing acuity in both ears was evaluated by VA for compensation purposes in August 2010.  He also, as mentioned, subsequently had an audiological evaluation by a private ENT physician in February 2011, prompting the Board's August 2011 remand of the claim for interpretation of the results of that additional hearing evaluation to, in turn, address the applicable rating criteria of 38 C.F.R. §§ 4.85 and 4.86 and in a format permitting the Board to determine whether a higher rating is warranted for this disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (indicating, among other things, that the Board is empowered to remand uninterpreted audiograms for interpretation).  Later in August 2011, pursuant to this remand directive, a VA compensation examiner reassessed the severity of the Veteran's hearing loss in light of this additional evidence.  So the Board now has the information needed to determine the severity of his bilateral hearing loss in relation to the required VA standards.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  And in obtaining this necessary clarification, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that failure to do so is error as a matter of law).  In addition, the evaluation reports fully describe the effects of this disability on the Veteran's occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board therefore concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Thus, the Board may proceed with the adjudication of this claim.

II.  Whether a Rating Higher than 40 Percent is Warranted for the Bilateral Hearing Loss

The Veteran developed bilateral hearing loss as a result of acoustic trauma, i.e., noise exposure during his military service.  In a March 2009 decision, the RO accordingly granted service connection and assigned a 40 percent rating for his bilateral (right and left ear) hearing loss.  He filed a claim in December 2009 for a higher rating for this disability, which the RO denied in August 2010, and this appeal ensued.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


A "staged" rating is appropriate for an increased-rating claim, however, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  VA must employ this practice to compensate the Veteran for any variances in the severity of his disability, irrespective of whether the rating for his disability is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that, in cases of exceptional patterns of hearing impairment, namely, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The Veteran had a VA compensation examination in August 2010 to assess the severity of his bilateral hearing loss, with the goal of determining whether he met the requirements for a higher rating for this service-connected disability.  In the relevant frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), he had puretone threshold losses in his left ear of 45, 60, 75, and 80 decibels (dB), respectively, and in his right ear they were 60, 75, 85, and 90 dB.  So the puretone threshold average was 65 dB for his left ear and 77.5 dB for his right.  He had 76 percent speech discrimination in his left ear and 48 percent in his right ear.  With respect to the effects of this disability on his occupational functioning and daily activities, the evaluating audiologist commented that there are significant occupational effects, including difficulty following instructions, with the Veteran having been assigned different duties at work.


The Veteran also submitted a February 2011 audiological evaluation report from a private otolaryngologist (ENT physician).  However, since the findings in the report were not in a format that was compatible for VA rating purposes, because the report listed audiometric findings of puretone hearing threshold levels in graphic form instead of numeric form, the Board remanded this case in August 2011 and requested that a VA audiologist interpret these findings in numeric form.  In an August 2011 report, so later that same month, the designated VA audiologist noted the Veteran had puretone threshold losses in his left ear of 45, 65, 75, and 85 dB, for the respective relevant frequencies, and in his right ear they were 60, 80, 85, and 95 dB.  Thus, the puretone threshold average was 68 dB for his left ear and 80 dB for his right.  Speech discrimination was 60 percent for both ears.  It was noted that he was having difficulty hearing in both social and occupational settings.

From Table VI of 38 C.F.R. § 4.85, the results from the August 2010 VA examination show that Roman numeral IX is derived for the right ear and Roman numeral IV for the left ear by intersecting the percentage of speech discrimination row with the puretone threshold average column.  A 30 percent rating is then derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IX with column IV.  The results of that evaluation therefore show hearing loss less severe than is contemplated by the Veteran's existing 40 percent rating.

The results listed in the more recent August 2011 VA examination report show that Roman numeral VII is derived for both ears, again, by intersecting the percentage of speech discrimination row with the puretone threshold average column.  This in turn correlates to a 40 percent rating (i.e., his existing rating) from Table VII by interesting row VII with column VII.

These August 2010 and August 2011 findings, however, reveal the Veteran's right ear has an exceptional pattern of hearing impairment because he had greater than 55 decibel losses in each of the specified frequencies of 1000 to 4000 Hertz.  See 38 C.F.R. § 4.86(a).  The Board therefore must also consider whether a rating higher than 40 percent is warranted under Table VIa.  However, both reports reflect that Roman numeral VII is warranted for this ear under Table VIa.  And since Roman numeral VII is not higher than Roman numeral IX otherwise derived from Table VI, using the results of the August 2010 hearing evaluation, and equivalent to the Roman numeral designation VII already assigned under Table VI when considering the more recent August 2011 interpretation, using Table VIa does not alternatively result in a disability rating higher than 40 percent.

Thus, there is no basis for assigning a rating higher than 40 percent for the Veteran's bilateral hearing loss disability under either Table VI or Table VIa.  In addition to these objective findings on audiometric testing, the Board has considered his lay statements that his hearing has worsened over the years and the reasons he cites as evidence of this.  The audiologists that evaluated him commented that his hearing loss causes problems both socially and occupationally, indeed, to the point that he has been assigned different duties at work because of this disability.  See Martinak, 21 Vet. App. at 447.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report because, unlike the Rating Schedule for hearing loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating is warranted.  But, here, even accepting this reassignment of duties at work, whether just temporary or even perhaps on a more permanent basis, there is no indication this in turn has resulted in diminished earning capacity, less than favorable performance reviews, demotions, etc., much less outright termination of employment, so as to in turn suggest the type of marked interference with employment contemplated by 38 C.F.R. § 3.321(b)(1) to warrant extra-schedular consideration.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is provision for instances when a Veteran has an exceptional pattern of hearing impairment, ergo, the additional consideration of this Veteran's claim under 38 C.F.R. § 4.86(a).  But even with this special consideration, it is not shown that he is entitled to a higher schedular rating for his bilateral hearing loss.  So the Rating Schedule already contemplates circumstances when the usual means of rating his hearing loss disability under 38 C.F.R. § 4.85 may not be most appropriate and, as a consequence, require the additional consideration of § 4.86.  And seeing as though he does not meet the requirements for a higher rating even with this additional consideration, the circumstances of this case are not so exceptional or unusual as to warrant referral of his claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 40 percent for his bilateral hearing loss.  And since the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the appeal is denied.



ORDER

The claim for a rating higher than 40 percent for the bilateral hearing loss is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


